UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7314


MILTON A. TYLER,

                 Plaintiff - Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS; SOUTHSIDE REGIONAL JAIL,
Institution,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00556-LMB-MSN)


Submitted:   December 15, 2015              Decided:    December 18, 2015


Before GREGORY     and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Milton A. Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Milton     A.     Tyler    appeals    the        district     court’s      order

dismissing      without     prejudice      his    42     U.S.C.     § 1983      (2012)

complaint. ∗    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       Tyler v. Va. Dep’t of Corr., No. 1:15-cv-00556-

LMB-MSN (E.D. Va. filed Aug. 6, 2015 & entered Aug. 10, 2015).

We   dispense    with     oral   argument    because      the     facts   and    legal

contentions     are   adequately     presented     in     the     materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      ∗ We conclude that the dismissal order is final and
appealable.  See In re GNC Corp., 789 F.3d 505, 511 n.3 (4th
Cir. 2015) (discussing standard for determining finality of
order).



                                        2